DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 7 requires that the metal surface and the inhibitor compounds are subject to heating within the chemical vapor deposition chamber “without pre-treatment”.  Claim 1, from which claim 7 depends requires a step of “preparing the metal surface”, which could be considered a treatment that occurs before heating within the chemical vapor deposition chamber, and so be a pre-treatment, and so contradict the negative limitation of claim 7.  It is unclear what actions applicant is seeking to exclude by this limitation and which would be permitted.  Is it just pre-treatment processes in the chemical vapor deposition chamber, with other chambers being permitted to be used for any previous process?  Or do only certain chemical processes or steps read upon applicant’s meaning of this.  A person skilled in the art at the time of invention would not be certain as to the metes and bounds of the claim.  For the purposes of examination, the process in the prior art will be considered to read upon the claim limitation.  Correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-7, 12, 14-16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia (US 20060270233) in view of Haas (US 6464899).
Claim 1: Xia teaches a method of applying a corrosion inhibitor layer to a (copper)metal surface [0001], the method comprising preparing the metal surface comprising at least a first metal (e.g. polishing and cleaning) [0024-0025]; selecting one or more inhibitor compounds configured to prevent corrosion of the metal surface (e.g. benzotriazole); placing the metal surface and an amount of the one or more selected inhibitor compounds in a chemical vapor deposition chamber [0026]; and heating compound to create vapor, wherein the heating is configured to vaporize the one or more selected inhibitor compounds[0029], and wherein at least a portion of the vaporized one or more selected inhibitor compounds bonds to the metal surface to form a coated metal surface, the coated metal surface comprising a corrosion inhibiting layer[0041].
Xia’s system uses a separate inhibitor compound chamber to heat and vaporize the inhibitor compound in a separate chamber as the metal surface, but it teaches that there are various ways of creating the vapor to leave the deposited layer on the metal surface [0029].
Haas is also directed towards applying corrosion inhibitor layers to metal surfaces (including copper) by evaporating the inhibitor compound and reacting it with the surface of the metal surface which is known to be applied to surfaces like circuit boards (col 1, lines 15-55) and while it has broad applicability it specifically teaches benzotriazole as one such corrosion inhibitor (col 3, lines 39-47).  However, it teaches that the corrosion inhibitor and the metal surface can be simply placed together in a chamber for the chemical vapor deposition to occur, since the corrosion inhibiting vapor will be present even at unheated temperatures in the box (col 4, lines 25-34), with the metal object and corrosion inhibitor being simultaneously heated to accelerate the vaporization and deposition process (col 5, lines 1-10).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to place the corrosion inhibitor and metal surface into a CVD chamber together and heat them together simultaneously in order to provide the corrosion inhibiting coating, since it was a known alternative CVD way to supply the vapor to the metal surface and doing so would produce no more than predictable results (claim 1).
Claim 15: see the previous discussion for claim 1. Additionally, MPEP 2144.04 (IV) states: "selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.", so it is prima facie obvious to add the corrosion inhibitor to the chamber before adding the metal substrate, so that the corrosion inhibitor vapor will be present in the chamber before adding the metal surface.
Claim 4: Xia teaches heating at temperatures that overlap with those of applicant to create the required corrosion inhibitor vapor [0031].  MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to heat the chemical vapor deposition chamber to a temperature between 100 °C and 200 °C, since such temperatures were taught by the prior art to be useful to perform the required deposition process and doing so would produce no more than predictable results.
Claims 5-6 and 18:  Haas teaches that the temperature controls the vaporization rate which at least allows the deposition to initiate and continue which then controls the thickness of the deposited film (if the temperature is too low, there will not be a film so the thickness is chosen and controlled by temperature) (col 5, lines 1-6).
Claim 7: as discussed in the 112 2nd rejection above, Xia in view of Haas does not require performing a pre-treatment step in the chemical vapor deposition chamber and so the process of is interpreted to read upon the claim limitations.  
Claims 12 and 16: Xia teaches that the wafer contains plural metal interconnect surfaces 26 [0021] which are them coated in the chemical vapor deposition chamber simultaneously with the one or more selected inhibitor compounds to simultaneously coat the plurality of metal surfaces with the corrosion inhibiting layer.
Claims 14 and 20: Xia teaches that subsequent processes are performed on the metal surface in different chambers and the inhibition compounds condense on surfaces [0043] and in the chamber when not heated [0038], so it is readily apparent to stop the deposition/heating process and remove the metal surface from the chamber so it can be continued to be processed which will cause vapor to recondense.  Additionally, a person of ordinary skill in the art would be motivated to treat more than one metal surface in their system in order to reduce the capital cost of that equipment required for each product produced by it.  Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to perform the process again on additional metal surfaces in order to reduce the capital cost of treating each metal surface. 
Claim(s) 2-3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia (US 20060270233) in view of Haas (US 6464899), further in view of Antonijevic (Int. J. Electrochem. Sci., 3 (2008) 1-28).
Xia teaches the inhibitor compound attaches/bonds to the metal surface, but it does not specifically teach that it creates a chemical bond.  Antonijevic is also directed towards corrosion inhibition and specifically of copper (abstract).  It similarly teaches that benzotriazole is a known copper corrosion inhibitor, but further teaches that it operates by chemisorbing (irreversible) onto the copper surface and then reacting with that surface to chemically bond with it (page 7-8).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to chemically bond the corrosion inhibitor in a non-reversible way to the copper surface since that was how such corrosion inhibitors were taught to normally function and doing so would produce no more than predictable results (claims 2-3, and 17).


Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia (US 20060270233) in view of Haas (US 6464899), further in view of Dai (WO 00/44034).
As shown in figure 1, Xia teaches performing a post CMP cleaning process on the copper surface before it is vapor deposited with the corrosion inhibitor [0020], but it does not teach what that entails.
Dia is directed towards post CMP cleaning processes for copper surfaces (abstract).  It teaches that the copper surfaces can be cleaned in this step by annealing and plasma treatments (page 1, lines 4-10).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to perform an annealing step or plasma treatment to the metal surface before placing it into the CVD chamber (or placing the inhibitor compounds in the CVD chamber) as the CMP cleaning process of Xia that occurs at that time, since it was known to the art to be an effective way of post CMP cleaning and doing so would produce no more than predictable results.
MPEP 2144.04 (IV) states: "selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results." (CMP cleaning before placing the inhibitor compounds in the CVD chamber).
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia (US 20060270233) in view of Haas (US 6464899), further in view of West (US 20090170305).
Xia does not specifically teach heating the benzotriazole coated copper surface to temperatures such as 250oC.
West is also directed towards forming copper interconnects and teaches after a CMP process coating it with a layer of benzotrazole (BTA), but it further teaches performing a heating treatment on the structure before performing the additional backend treatment (abstract).  It specifically teaches doing so at temperatures that overlap with applicant’s claimed annealing temperatures 250oC (see West’s claim 7).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to further perform an annealing treatment, such as at 250oC on the BTA coated surface of Xia in view of Haas, since it was a known process that was taught to be performed  at that time in order to create such copper interconnect devices. 

Claim(s) 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia (US 20060270233) in view of Haas (US 6464899), further in view of Alden (US 20070074316).
Xia teaches using benzotriazole as a copper corrosion inhibitor [0001], it does not specifically teach using different derivatives of it for that purpose.  However, Alden is also directed towards corrosion inhibitors for metal surfaces and it also teaches benzotriazole as suitable for protecting copper.  However, it further teaches that there are several derivaties of benzotriazole that also well known and effective for that purpose, such as tolytriazole [0113-0115].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to substitute benzotriazole as the corrosion inhibition compound for one of its derivatives, such as tolytriazole, since they were known alternatives which would be expected to produce no more than predictable results (claims 13 and 19).
Conclusion
No current claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357. The examiner can normally be reached Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL G HORNING/Primary Examiner, Art Unit 1712